 In the MatterofWESTINGHOUSE ELECTRIC& MFG. Co.andASSOCIA-TION OF WESTINGHOUSE SALARIED EMPLOYEESCase No. R-103-Decided January 19, 19./0Electrical ApparatusManufacturing Industry-InvestigationofRepresenta-tives :controversy concerning representation of employees:employer's refusalto bargain with labor organization without certification byBoard-Unit Appro-priate for Collective Bargaining:salaried(as distinguished from hourly paid)employees excluding"salaried production" (i.e.,plant clerical)employees, in-spectors,inspectors'stenographers,powerhouse employees,and supervisory em-ployees ;(Madden)excluded groups, being fringe groups which might logicallybe included with either hourly paidor other salariedemployees,should be ex-eluded in absence of any showing as to preferences of substantial number. ofemployees in groups;(Smith, concurring)exclusions should be based on natureof work and history of collective bargaining;(Leiserson,concurring in part,dissenting in part)excluded groups, being classifiable with either hourly paid orother salaried employees,should be excluded in absence of showing as to wishesof employees in groups,but their wishes should immediately be ascertainedthrough separateelection-Election OrderedMr. Robert H. Kleeb,for the Board.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Robert W. Allison,of Pittsburgh, Pa., for the Association.Mr. Charles Newell,of East Pittsburgh, Pa., for the United andfor Local No. 301 of the Federation.Mr. Julius M. Emspak,of New York City, for the United.Mr. Joseph Forer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 22, 1939, Association of Westinghouse Salaried Em-ployees, herein called the Association, filed with the Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania) a petitionallegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Westinghouse Electric & Mfg. Co., EastPittsburgh, Pennsylvania, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, herein19 N. L.R. B., No. 70.640 WESTINGHOUSE ELECTRIC .& MANUFACTURING COMPANY 641called the Act.On October 20, 1939, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.On October 31, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Asso-ciation, Local No. 601, United Electrical, Radio and Machine Workersof America, herein called the United, and Federation of Architects,Engineers, Chemists and Technicians, herein called the Federation.The United and the Federation are labor organizations claiming torepresent employees directly affected by the investigation.Pursuantto the notices, a hearing was held on November 13, 14, and 15, 1939, atPittsburgh, Peimsylvania, before Berdon M. Bell, the Trial Examinerduly designated by the Board.The Board, the Company, and theAssociation were represented by counsel, and the United and the Fed-eration by their representatives; all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of ;the Trial Examiner,, and findsthat no prejudicial errors were committed.The rulings are 'herebyaffirmed.After the close of the hearing, the Association and the United filedbriefs which the Board has considered. Pursuant to notice duly servedupon all the parties, a hearing for the purpose of oral argument washad before the Board at Washington, P. C., on December 7,1939. TheCompany and the Association were represented by counsel, and theUnited by its representative; all participated in the argument.TheFederation did not appear.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWestinghouse Electric & Mfg. Co. is a Pennsylvania corporationowning and operating a number of plants distributed throughoutthe country and having sales activities extending throughout thecountry.At its East Pittsburgh Unit, comprising the East Pitts-burghWorks, Linhart Foundry, Copper Mill, Trafford Foundry,Trafford Micarta, and the Homewood Works, it manufactures elec-trical apparatus, including motors, switchgear, generators, circuitbreakers, lightning arresters, control apparatus, and renewal parts. 642DECISIONS OF NATIONALLABOR RELATIONS BOARDFifty per cent of the raw materials used at the East Pittsburgh Unitare shipped thereto from points outside of Pennsylvania, and 90 percent of the Unit's products are shipped to points outside of Penn-sylvania, including points in all the other States and in most foreigncountries.The volume of monthly purchases made in connectionwith the operation of the East Pittsburgh Unit is at present approx-imately $1,300,000, while the average monthly production of the Unitis approximately $3,450,000.As of October 15, 1939, 12,605 personswere employed at the East Pittsburgh Unit.H. THE ORGANIZATIONS INVOLVEDAssociation of Westinghouse Salaried Employees is a labor organi-zation admitting to its membership all salaried employees of theCompany in the Pittsburgh administrative district, with the excep-tion of supervisory employees or those who represent the Companyin its relations with its employees.Local No. 601, United Electrical, Radio and Machine Workers ofAmerica, is a labor organization affiliated with the Congress of In-dustrialOrganizations, admitting to its membership employees ofthe Company's East Pittsburgh Unit, with the exception of super-visory employees.III.THE QUESTION CONCERNING REPRESENTATIONIn November 1938 the Association requested the Company to bar-gain with it, but the Company refused to do so unless the Associationwas certified by the Board as representative of the employees in anappropriate unit.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the. Companydescribed in Section I above, has a. close, intimate, and substantialrelation to trade, traffic, and commerceamongthe several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Association requests a unit of approximately 3,048 persons,consisting of all salaried, as distinguished from hourly paid, em-ployees of the Company in its East Pittsburgh Unit, with the excep- WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 643tion of supervisory employees.The 'United contends that threegroups of salaried employees should be excluded from the unit.Ofthese, one group includes approximately 335 employees known as"salaried production workers," who are salaried clerical workers em-ployed in shop offices adjacent to the manufacturing floor.Thefunction of this group is to expedite the manufacturing process andto route and schedule the work. It receives manufacturing informa-tion from the Service Division, breaks down the information intoits component parts, and writes supplemental orders to the variousproduction units. It routes the work, schedules deliveries, and seesthat schedules are observed.The group largely consists of employeesdesignated as "production clerks" but also includes various otherclerical employees, including file, ledger and record clerks, stenogra-phers, and typists.The salaried production workers are immedi-ately responsible to production supervisors, whereas hourly paidemployees are immediately responsible to foremen within their re-spective divisions.Approximately. half of the salaried productionpositions have been filled by transfers of hourly paid employees.The salaried production workers are not the only plant-clericalworkers.There are approximately 407 hourly paid clerical em-ployees who work on the manufacturing floor and are responsible totheir respective foremen.These employees check in and keep recordsof the material supplied to their various units and include stockmen,storeroom attendants, and material checkers. In general, they areregarded as having less responsible tasks than the production clerks.Genevieve C. Cole, a secretary-stenographer who does work some-times confidential in nature for a production supervisor and thesuperintendent, is not in dispute as the United does not contendthat she should be excluded from a unit of salaried employees.The second group of employees in dispute consists of approximately135 salaried inspectors and 2 inspectors' stenographers.The salariedinspectors inspect finished products, assemblies, and parts to insureconformity to the engineering specifications.They are responsibleto their respective chief inspectors, and their desks are located on themanufacturing floor.A number of hourly paid employees are alsolisted as "inspectors" on the Company's pay roll. In general, thesalaried inspectors do work requiring a higher degree of skill andresponsibility than the hourly paid inspectors, whose inspection isoften only visual.However, there are border-line cases, so that insome cases a salaried inspector may be doing work no more skilledor responsible than that done by an hourly paid inspector.The sal-aried inspectors tend to be in positions requiring inspection of fin-ished products or large assemblies, because of the greater degree ofresponsibility normally attached to such positions.As a whole they 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDare paid more than the hourly paid inspectors. In some cases hourlypaid inspectors have been put on salary without a change of duties.Almost all of the salaried inspectors are drawn from the hourly paidemployees.The third group in dispute consists of approximately 23 personsemployed in the powerhouse, which supplies the necessary power forthe various plants.On July 9, 1937, the United obtained certification as representativeof all the hourly paid employees of the Company's East PittsburghUnit.'The United expresses its willingness to represent the eri-ployees in dispute, but does not ask for a recertification to includethem in the unit previously certified.For approximately 20 years the groups in dispute elected repre-sentatives who joined with representatives chosen by the hourly paidemployees in bargaining with the Company under the terns of anemployee-representation plan.Few, if any, of other salaried em-ployees were represented under this plan.Despite the fact that theUnited has been certified as the representative of the hourly paidemployees only, it has until recently bargained with the Company onbehalf of a number of employees in the disputed groups.All salaried employees are given 2 weeks' vacation with pay afterthey have been employed by the Company for 1 year, whereas hourlypaid employees are given a 1-week vacation with pay after they havebeen employed for 5 years and a 2-week vacation with pay after10 years' employment.Salaried employees who are absent from workon account of illness are paid their salary during the first month oftheir absence and during an additional month for each 5-year periodof their employment.Hourly paid employees are not paid duringtheir absence on account of illness, although they receive sick benefitsif they are members of a Relief Association which exists in the Com-pany's plants.Salaried employees are paid for holidays; hourly paidemployees are not.Both salaried and hourly paid employees partici-pate in the Company's adjusted-compensation plan, in that they re-ceive additional compensation if the Company's profits exceed $600,000.However, salaried-paid employees earning more than $125 a monthare subjected to deductions from their base pay if the Company'sprofits fall below the stated amount, while other employees are notso affected.The United contends that it is not appropriate for the unit to bedetermined by a criterion based on the method of wage payments.It points out that such a determination would put into the hands ofthe employer the power to remove an employee from the unit merely1Matter of WestinghouseElectric & ManufacturingCompanyandUnited Electrical andRadioWorkers of America, Local No. 601,3 N. L. R B. 1. WESTINGHOUSE ELECTRIC&MANUFACTURING COMPANY 645by changing the manner of his payment,and that in fact transfersfrom hourly rate to salary and vice versa are not uncommon in theEast Pittsburgh Unit. It attributes to inexperience its claim in 1937to a unit determined by method of payment.It alleges that a correctclassificationwould be oneincluding in a single unit all employeesdirectly engaged in production or maintenance work and other em-ployees whose functions are closely associated with production ormaintenance.It asserts that the employees in dispute should, on this.basis,be grouped with the hourly paid employees,who constituteproduction and` maintenance workers generally.It points to thehistory of collective bargaining already referred to and to the cir-cumstance that certain plant-clerical employees and inspectors arepaid by the hour. It claims that the employees in dispute have morein common with the hourly paid employees than with the other sal-aried employees,who consistlargely ofengineers,draftsmen,salesmen,and office-clerical employees.The Association,on the other hand, points out that the United iscertified as representative of the hourly paid employees only, andthat to eliminate the disputed groups from a salaried unit might re-sult in depriving these groups of representation.It asserts that thedisputed groups do not belong in a unit including hourly paid em-ployees-,both because of the nature of the work done by the-groupsand because the privileges associated with salary payment lend homo-geneity to a unit of all salaried employees.It is apparent from the foregoing that the employees in disputeconstitute fringe groups sharing interests with both the hourly paidemployees and the other salaried employees.The employees in thedisputed groups might with reason be assigned either to the unit nowconsisting of hourly paid employees or to a unit of salaried em-ployees.Since the record does not indicate that any substantialnumber of the employees in the disputed groups have any preferencefor either union, we feel,under these circumstances,that they shouldnot now be included in the unit of salaried employees requested bythe Association,and shall exclude them from the unit.We find that the salaried employees of the Company at its EastPittsburgh Unit, including Genevieve C. Cole, but excluding all othersalaried production employeesand allsupervisory employees,inspec-tors, inspectors' stenographers,and the employees in the powerhouse,constitute a unit appropriate for the purposes of collective bargainingand that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and otherwise effectuate thepolicies ofthe Act.2$3030-41-vol. 19--42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI.THE DETERMINATION OF REPRESENTATIVESNeither the Association nor the United introduced evidence atthe hearing which would permit a certification of representativeson the basis thereof.An election by secret ballot will therefore benecessary to resolve the question which has arisen concerning repre-sentation.It does not appear that the United or the Federation de-sire to be on the ballot, and we shall therefore make no provision forputting their names thereon. In accordance with our usual practice,we shall direct that eligibility to vote shall be determined with refer-ence to the pay-roll period last preceding the date of our Directionof Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & Mfg. Co., EastPittsburgh, Pennsylvania, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.The salaried employees of the Company at its East PittsburghUnit, including Genevieve C. Cole, but excluding all other salariedproduction employees, and all supervisory employees, inspectors, in-spectors' stenographers, and the employees in the powerhouse, con-stitute a unit appropriate for the purposes of collecting bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWestinghouse Electric & Mfg. Co., East Pittsburgh, Pennsyl-vania, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion of Election, under the direction and supervision of the RegionalDirector for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among the salaried employees ofWestinghouse Electric & Mfg. Co. at itsEastPittsburgh Unit whowere employed by the Company during the pay-roll period last pre- WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 647ceding the date of this Direction, including Genevieve C. Cole andall employees who did not work during such pay-roll period becausethey were ill or on vacation or who were then or have since been tem-porarily laid off, but excluding supervisory employees, salaried produc-tion employees other than Genevieve C. Cole, inspectors, inspectors'stenographers, the employees in the powerhouse, and any employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by Association of WestinghouseSalaried Employees for the purposes of collective bargaining.MR. EDWIN S. SMITH, concurring :I agree with the exclusion from the claimed unit of the employeesin dispute but not with the reasons assigned therefor in the principalopinion.In my opinion, the disputed groups should be excludedon the basis that the nature of their work and the history of collectivebargaining with the. Company indicate that they are not properlyclassifiable with the other salaried employees.MR. WILLIAM M. LEISERSON, concurring in part and dissenting inpart:I agree that the salaried employees here in dispute might appro-priately be included either with the hourly paid production employeesor with the remaining salaried employees.No well-established bar-gaining custom- exists among them as a group and the record failsto show their preference. I concur in the majority decision to theextent that I would not, in the absence of a showing as to theirwishes, include these employees in the salaried unit.I see no reason, however, why the wishes of these employees shouldnot immediately be ascertained through a separate election.Thepetition filed by the Association raises a question concerning therepresentation of all the salaried employees, including those in dis-pute.These employees have as -much right to a prompt determina-tion of their bargaining representatives as do the other salariedemployees.No greater showing was made at the hearingas to theaffiliation of employees whose unit status is agreed upon than wasmade as to that of the employees in dispute, and no basis exists forexcluding the latter from an expression of their choice. In additionto the election herein directed, I would hold an election among thedisputed employees to determine whether they desire to be repre-sented by the Association, by the United, or by neither.